                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-517-FDW-DCK

 STEPHEN A. LEWIS,                                   )
                                                     )
                   Plaintiff,                        )
                                                     )
    v.                                               )      ORDER
                                                     )
 MACLEAN-FOGG COMPANY,                               )
                                                     )
                   Defendant.                        )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 17) filed by Philip Paine, concerning Steve Newman on

February 8, 2019. Mr. Steve Newman seeks to appear as counsel pro hac vice for Plaintiff Stephen

Lewis. Upon review and consideration of the motion, which was accompanied by submission of

the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 17) is GRANTED. Mr. Steve

Newman is hereby admitted pro hac vice to represent Plaintiff Stephen Lewis.

         SO ORDERED.


                                        Signed: February 8, 2019
